DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “wherein the rotating handle includes a first contact and a second contact disposed within a main housing of the rotating handle such that an electrical connection between the first and second contacts indicates some rotation of the rotating handle.”  It is presumed to recite “wherein the rotating handle includes the first contact and the second contact disposed within the main housing of the rotating handle such that the electrical connection between the first and second contacts indicates some rotation of the rotating handle.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-9, 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the rotating handle includes a rotor and stator each disposed within the main housing of the rotating handle, the first contact attached to the main housing, and the second contact attached to the rotor”.  There is insufficient antecedent basis for these limitations in the claim.  Clarification is requested.
Claims 4-9 and 18 are rejected by virtue of their dependency.
Claim 11 recites “the first direction” and “the second direction”.  There is insufficient antecedent basis for these limitations in the claim.  Clarification is requested.
Claims 12-16 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2019/0019140 A1) in view of Nelson (US 5,610,337 A).
Regarding claim 10, Costello discloses a rotating handle for an anti-sweeping retail display hook (see at least Figure 23, items 2304, 2310 and 2308 | [0230]), the rotating handle comprising:
a sensor within a main housing of the rotating handle that is configured to indicate some rotation of the rotating handle (see at least Figure 23, item 2130 | [0233]); and 
a rotor and stator each disposed within the main housing of the rotating handle (see at least Figure 23, item 2316 | [0231]).
However, Costello does not specifically disclose a first contact and a second contact, such that an electrical connection between the first and second contacts indicates some rotation.
It is known for an accelerometer to function in different ways.  For example, Nelson teaches an accelerometer with a first contact and a second contact, such that an electrical connection between the first and second contacts indicates some rotation (see at least the abstract | Figures 1A-1B, items 11, 12, 121 and 126).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nelson into Costello.  This provides a known alternative accelerometer that can be used in place of, or in addition to, Costello’s accelerometer while providing predictable results.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, Costello, Nelson, Bird, Rose, Ambrosina, Hooks and Holmes, either alone or in combination, do not disclose and/or fairly suggest rotation of the rotor in a first direction prevents any electrical connection between the first and second contacts, and rotation of the rotor in a second direction opposite the first direction facilitates electrical connections between the first and second contacts.  
Claims 4-9 and 18 are allowable by virtue of their dependency.  Note claim 18 is rejected is objected for the informalities outlined above.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
With respect to claim 11, Costello, Nelson, Bird, Rose, Ambrosina, Hooks and Holmes, either alone or in combination, do not disclose and/or fairly suggest the limitations as claimed.
Claims 12-16 are allowable by virtue of their dependency.  

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 17, Costello, Nelson, Bird, Rose, Ambrosina, Hooks and Holmes, either alone or in combination, do not disclose and/or fairly suggest the limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687